If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
                                                                     April 11, 2019
In re HILL, Minors.

                                                                     No. 344738
                                                                     Livingston Circuit Court
                                                                     Family Division
                                                                     LC No. 2016-015408-NA


Before: SWARTZLE, P.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

        Appellant-mother appeals the trial court’s order terminating her parental rights to her
three children1 under MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j). Mother only challenges the
trial court’s best-interest determination. Finding no error, we affirm.

        This case began in December 2016 following a domestic violence incident committed
against mother by the children’s father while the children were present. A Child Protective
Services investigation revealed that the children’s bedrooms were in deplorable condition, that
the children had been physically and emotionally neglected, and that the children had
developmental delays. Father was arrested and incarcerated for domestic violence, and the
children were removed from the home and placed in licensed foster care. The trial court ordered
mother to participate and benefit from a case service plan that included, among other things,
referrals for a domestic violence support group and domestic violence classes, and a requirement
that she remedy the condition of the house.

        Mother participated in the domestic violence support group and classes, as well as
individual counseling, and she attended all of her parenting visits with the children. She testified
that she learned how damaging her relationship with father was to her and the children. She
opined that father did not have the ability or emotional capacity to parent the children with her.


1
 The trial court also terminated the parental rights of the children’s father. However, he is not a
party to this appeal.
She testified that she felt controlled and powerless in her relationship with father. She
maintained throughout the proceedings that she had not had contact with father since his arrest in
December of 2016, and that she had no intention of continuing a relationship with him.
However, multiple incidences caused the foster-care caseworker and the trial court to suspect
that mother was still in contact with father, that she was maintaining a relationship with him, and
that father was still living in the household after his release from jail. During the termination
hearing, mother admitted that she had maintained contact with father during and after his
incarceration, and she admitted that she lied about her contact with father to her caseworker,
service providers, and the trial court. She also admitted that she had concealed her marijuana use
from those involved in the case.

       On appeal, mother argues that the trial court clearly erred in finding that termination of
her parental rights was in the best interests of the children because she shared a bond with the
children, and she remedied the condition of the house. We disagree.

        The trial court must find by a preponderance of the evidence that termination is in the
children’s best interests. In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). We review
the trial court’s determination for clear error. In re VanDalen, 293 Mich. App. 120, 139; 809
NW2d 412 (2011). “A finding is ‘clearly erroneous’ if, although there is evidence to support it,
we are left with a definite and firm conviction that a mistake has been made.” In re HRC, 286
Mich. App. 444, 459; 781 NW2d 105 (2009) (citation omitted).

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not
be made.” MCL 712A.19b(5). In determining the children’s best interests, the trial court may
consider the children’s bond to the parent; the parent’s parenting ability; the children’s need for
permanency, stability, and finality; and the suitability of alternative homes. In re Olive/Metts,
297 Mich. App. 35, 41-42; 823 NW2d 144 (2012). “The trial court may also consider a parent’s
history of domestic violence, the parent’s compliance with his or her case service plan, the
parent’s visitation history with the child, the children’s well-being while in care, and the
possibility of adoption.” In re White, 303 Mich. App. 701, 714; 846 NW2d 61 (2014). The trial
court may consider the parent’s history of substance abuse and continuing involvement in a
violent relationship. In re AH, 245 Mich. App. 77, 89; 627 NW2d 33 (2001). The trial court may
also consider the testimony and opinion of experts. See In re Conley, 216 Mich. App. 41, 44-45;
549 NW2d 353 (1996). When considering the children’s best interests, focus should be placed
on the children, not the parent. In re Moss, 301 Mich. App. at 87-88.

        The evidence demonstrated that mother shared a bond with the children and that she had
a positive visitation history with the children. Mother attended all of her parenting times, and
she received positive remarks regarding those visits. Mother also complied with the requirement
of her case service plan that she remedy the deplorable condition of the home. However, many
other factors weighed in favor of termination.

       Mother’s history as a victim of domestic violence was of paramount concern in this case.
She testified that father’s domestic violence in the home contributed to the home being in its
deplorable condition. Despite father’s violent behavior, and mother recognizing the negative

                                                -2-
effects it had on her and the children, mother continued to maintain the relationship. In fact, not
only did she continue the relationship, she consistently lied about it to her caseworker, service
providers, and the trial court for the majority of the case. She only admitted to her lies after
being questioned at the termination hearings. Mother also testified that she felt overwhelmed by
having three young children near the same age. She further testified that she concealed her
marijuana use from her caseworker, service providers, and the trial court. Mother admitted that
she lied to all of those involved in her case because she feared the repercussions, demonstrating
that she understood the negative effects that her decisions could have on her children and that she
was unwilling or unable to overcome those barriers. Mother’s caseworker opined that
termination of her parental rights was in the best interests of the children.

        Notably, all of the children, upon placement in foster care, immediately made progress
with their behavioral and developmental needs. Mother admitted that the foster families were
providing for the children’s basic and special needs. Although on the surface it appeared that
mother was participating and benefitting from her case service plan, such benefits were mostly
illusions brought on by mother’s frequent lies to her caseworker, service providers, and the trial
court. The referee in this case opined that mother’s frequent lies regarding her continued
relationship with father and her substance abuse demonstrated a lack of parenting skills.
Although mother did share a bond with the children, and she received positive remarks regarding
her parenting visits, the remaining considerations outweighed those factors. The referee
recognized this, stating:

              While [mother] does share a bond with the children, the remaining factors
       including serious and chronic neglect while in her care, domestic violence,
       substance abuse, lack of parenting skills, advantages of the foster home, and the
       children’s need for permanency and stability, outweigh this factor and support
       termination of [mother’s] parental rights.


We agree, and we are not “left with a definite and firm conviction that a mistake has been made.”
In re HRC, 286 Mich. App. at 459. Thus, we hold that the trial court did not clearly err in finding
that termination of mother’s parental rights was in the best interests of the children.

       Affirmed.



                                                            /s/ Brock A. Swartzle
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Thomas C. Cameron




                                                -3-